 In the Matter Of CHRYSLER CORPORATION (DODGE FORGE DIVISION)andINTERNATIONAL UNION, I UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO)In the Matter of CHRYSLER CORPORATION (DODGE TRUCK PLANT)andINTERNATIONAL UNION, UNITED AUTOMOBILE AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO)Cases Nos. R-3536 and R-3537, respectively.Decided March 6, 1942Jurisdiction:motor vehicle manufacturing industry.Investigation and Certification of Representatives:existence of question: refusalof Company to accord union recognition; elections necessary.Units Appropriate for Collective Barfgaining:separate units at each of two plantsof the Company comprising the following identical classes of employees:all salaried and hourly paid office workers, including timekeepers, telephoneand teletype operators, and mail clerks, but excluding supervisory employees,engineers, all employees in the labor relations department and the employmentdepartment, all employees in, the time-study, methods, and budget depart-ment (except secretarial employees), creditmen, professional employees,draftsmen, package engineers, and the confidential secretaries to executives,heads of'departments, and foremen.Larkin, Rathbone cQ Perry, by Mr. T. R. IsermanandMr. JohnO'Keefe, Jr.,of New York City, for the Company.Sugar and Tucker,byMr. Jack N. Tucker,of Detroit, Mich., for theUnion.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONS.STATEMENT, OF THE CASE.On November 27 and December 5,1941, respectively, InternationalUnion,, United Automobile, Aircraft and Agricultural ImplementWorkers of America, (UAW-CIO), herein called the Union, filed withthe Regional Director for the Seventh Region (Detroit, Michigan)separate petitions alleging that questions affecting commerce had .arisen concerning the representation of employees at the Dodge ForgeDivision and Dodge Truck Plant of Chrysler Corporation, Detroit,39 N. L. R. B., No. 92.532 CHRYSLER CORPORATION533Michigan, herein called the Company, and requesting investigationsand certifications of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On January 21, 1942, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice, and, acting pursuant to ArticleIII, Section 10 (c) (2), of said Rules and Regulations, ordered the twocases consolidated.On February 5, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served -upon the Company andthe,Union.Pursuant to notice, a hearing was held on February 12,1942, at Detroit,Michigan, before Harold A. Cranefield, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Union were represented and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.During the course of the hearing the parties stipulated to incorporatethe record in Case No. R-2961 1 in this proceeding.The record inthat case is hereby incorporated into and made a part of the recordin this proceeding.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY -Chrysler Corporation is a Delaware corporation with its principaloffice at Detroit, Michigan.It operates plants in the States of Michi-gan, Indiana, and California, where it is engaged in the manufactureof motor vehicles and other war material for the exclusive use of theUnited States Government.The Dodge Forge Division and theDodge Truck Plant of the Company are the only plants of the Com-pany involved herein.II.THEORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkers of America,is a labor organizationaffiliated withIMatter of Chrysler Corporation (Marysville Plant)andInternationalUnion, Unsted Automotnle Workersof America,affilzated withtheC. I.0., 36 N. L. R. B. 157. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONDuring, November 1941, the Union requested the Company torecognize it' as the exclusive representative of certain employeesat the Dodge Forge Division and the Dodge Truck Plant of the Com-pany.The Company replied that it did not believe that the Unionrepresented a majority of 'the employees claimed by it.Statementsof the Regional Director, introduced into evidence at the hearing,show that the Union represents a substantial number of employees ineach of the units alleged by it to be appropriate.2We find that questions have arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCEWe find that the questions' concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and,tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPPOPRIAIE UNITSThe Union contends that all salaried and hourly rated officeworkers at the Dodge Forge Division and Dodge Tluck Plant of theCompany, respectively, including timekeepers, but excluding super-visory employees, all employees in the, time-study, methods, and,budget department (except secretarial employees), credit men, pro-fessional employees, and employees in the labor relations department,constitute two s,parate units appropriate for the purposes of, collectivebargaining.The Company would also exclude timekeepers, secre-tarial employees to executives, foremen and heads of departments,telephone and teletype operators, all employees in the employmentdepartment, draftsmen, package engineers (or designers), and mailclerks.The Union and the Company agree to exclude all engineers,and the secretaries to the traffic manager, the superintendent of partsorder, plant engineer, plant superintendent, and supervisor of theZThe Regional Director reported that the Union presented 20 membership application cards bearing thenames of persons who appear on the December 31, 1941, pay roll of the Dodge Forge Division of the Com-pany.There are 39 employees on this pay roll who are in the alleged appropriate unit.The RegionalDirector further reported that the Union presented 58 membership application cards bearing the namesof persons who are on the December 31, 1941, pay roll of the Dodge Truck Plant of the Company.Thereare 128,personson this pay roll who are in the alleeed appropriate unit.' CHRYSLER CORPORATION535time-study, methods, and budget department.As stated above, theparties stipulated to incorporate by reference in this proceeding therecord in a prior proceeding involving another plant of the Companyat which there are employees performing similar work.'The partiesstated that their contentions with respect to the disputed classifica-tions of employees in the instant proceeding are the same as appearsin the record incorporated by reference herem.4We incorporateherein all findings of fact in Case No. R-2961 relating to the variousclassifications of employees there in dispute, and make those findingsa part of our Decision herein.- Thus, upon the entire retold in thisproceeding, we find the following units appropriate foi the purposesof collective bargaining.We find that all salaried and hourly paid office workers at the DodgeForge Division of the Company, including timekeepers, telephone andteletype operators, andmail clerks, but excluding supervisoryemployees, engineers, all employees in the labor relations departmentand the employment department, all employees in the time-study,methods, and budget department (except secretarial employees),creditmen, professional employees, draftsmen, package engineers,and the confidential secretaries to executives, heads of departments,and foremen, constitute a unit appropriate for the purposes of collec-tive,bargaining and that such unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise will effectuate the policies ofthe Act.'We find that all salaried and hourly paid office workers at theDodge Truck Plant of the Company, including timekeepers, telephoneand teletype operators, and mail clerks, but excluding supervisoryemployees, engineers, all employees in the labor relations departmentand the employment department, all employees in the time-study,methods, and budget department (except secretarial employees),creditmen, professional employees, draftsmen, package engineers,and confidential secretaries to executives, heads of departments, andforemen, constitute a unit appropriate for the purposes of collectivebargaining and that such unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collectivebargaining and otherwise will effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVES'We find that the questions concerning representation which havearisen can best be resolved by the holding of elections by secret ballot.JSee footnote 1, supra4The parties relied upon the evidence introduced in Case No R-2961 and introduced no new evidenceregarding the duties of the disputed classifications of employees.5The parties agreed that this unit would exclude D. Stewart,foreman's clerk and include Wilkins, aspecifications clerk. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall direct that those eligible to vote in the elections shall be theemployees within the appropriate units who were employed duringthe pay-roll period immediately preceding the date of the Directionof Elections herein, subject to the limitations and additions set forthin the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees at the Dodge Forge Division and DodgeTruck Plant of Chrysler Corporation, Detroit, Michigan, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.2.All salaried and hourly paid office workers at the Dodge ForgeDivision ' of the Company, including timekeepers, telephone andteletype operators, and mail clerks, but excluding supervisory em-ployees, engineers, all employees in the labor relations departmentand the employment department, all employees in the time-study,methods, and budget department (except secretarial employees),creditmen, professional employees, draftsmen, package engineers,and the confidential secretaries to executives, heads of departments,and foremen, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.3.All salaried and hourly paid office workers 'at the Dodge TruckPlant of the Company, including timekeepers, telephone and teletypeoperators, and mail clerks, but excluding supervisory employees,engineers, all employees in the labor relations department and theemployment department, all employees in the time-study, methods,and budget department (except secretarial employees), credit men,professional employees, draftsmen, package engineers, and the confi-dential secretaries to executives, heads of departments, and foremen,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Chrysler Corporation, Detroit,Michigan, elections by secretballot shall be conducted as early as possible, but not later than thirty CHRYSLER CORPORATION537(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, among:1.All salaried and hourly paid office workers at the Dodge ForgeDivision of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingtimekeepers, telephone and teletype operators, mail clerks, and em-ployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding supervisoryemployees, engineers, all employees in the labor relations departmentand the employment department, all employees in the time-study,methods, and budget department (except secretarial employees),creditmen, piofessional employees, draftsmen, -package engineers,confidential secretaries to executives, heads of departments, and fore-men, and employees who have since quit or been, discharged for cause,to determine whether or not they desire to be represented by Inter-national Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.2.All salaried and hourly paid office workers at the Dodge TruckPlant of the Company who were employed during the pay-roll periodimmediately. preceding the date of this Direction, including time-keepers, telephone and teletype operators, mail clerks, and employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but' excluding supervisory em-ployees, engineers, all employees in the labor relations departmentand the employment department, all employees in the time-study,methods, and budget department (except secretarial employees),creditmen, professional employees, draftsmen, package engineers,confidential secretaries to executives, heads of departments, and fore-men, and employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Inter-national Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Elections.